Citation Nr: 0729637	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 19, 2002 for 
the grant of service connection for chronic prostatitis with 
recurrent urinary tract infection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1974 to August  
1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for chronic 
prostatitis with recurrent urinary tract infection and 
assigned a 10 percent disability rating.  A notice of 
disagreement was received in June 2005, a statement of the 
case was issued in August 2005, and a substantive appeal was 
received in September 2005.


FINDINGS OF FACT

1.  In a February 1978 rating decision, the RO denied 
entitlement to service connection for recurrent urinary tract 
infection.  The veteran filed a notice of disagreement in 
March 1978 to initiate an appeal and the RO issued a 
statement of the case in April 1978; however, the veteran 
failed to file a substantive appeal.  

2.  On August 19, 2002, the veteran filed an informal claim 
for service connection for chronic prostatitis with recurrent 
urinary tract infection.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision, which denied 
entitlement to service connection for recurrent urinary tract 
infection, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for assignment of an effective date prior to 
August 19, 2002, for the grant of service connection for 
chronic prostatitis with recurrent urinary tract infection 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of an earlier effective date) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in November 2002), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The record shows that in a November 2002 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
November 2002 letter also advised the veteran of the type of 
evidence necessary to reopen his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board also notes that the November 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2002, which was prior to 
the September 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an earlier effective date, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran contends that he is entitled to an effective date 
prior to August 19, 2002 for service connection for chronic 
prostatitis with recurrent urinary tract infection.  The 
veteran asserts that he filed his initial claim for urinary 
tract problems in October 1977; and, thus, the effective date 
should be from the date of this original claim.  The 
statutory and regulatory guidelines for the determination of 
an effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The veteran filed an original claim for urinary tract 
infection in October 1977.  A November 1977 VA examination 
found that the veteran's urine was normal and no urinary 
tract infection was present.  The veteran's claim was denied 
in a February 1978 rating decision as there was no medical 
evidence of a current diagnosis.  The veteran filed a notice 
of disagreement in March 1978 and a statement of the case was 
issued in April 1978.  However, the veteran failed to file a 
substantive appeal.  The only documentation submitted after 
the April 1978 statement of the case was a request from the 
veteran submitted in September 1978 apparently concerning 
adding his daughter to his servicemen's group life insurance.  
This documentation does not even mention the veteran's appeal 
of the February 1978 rating decision and, therefore, cannot 
be considered a substantive appeal as it does not allege any 
errors of fact or law made by the RO in the February 1978 
rating decision.  See 38 C.F.R. § 20.202.  Thus, the RO's 
February 1978 determination is final.  38 U.S.C.A. 
§ 7105.  

Thus, when the veteran filed his claim of service connection 
for prostatitis with recurrent urinary tract infection in 
August 2002, it was a claim to reopen since there was a prior 
final disallowance in February 1978.  There is no evidence 
that indicates any intent on the part of the veteran to apply 
for compensation for prostatitis with recurrent urinary tract 
infection after the February 1978 rating decision until the 
August 2002 claim.  As noted earlier, the only documentation 
in the claims file between the April 1978 statement of the 
case and the August 2002 claim is the September 1978 
documents discussed above concerning the veteran's group life 
insurance policy.  The assigned effective date of August 19, 
2002, is the date of receipt of the veteran's claim to 
reopen.  Because the February 1978 rating decisions is final, 
the claim upon which that decision was based cannot serve as 
the basis for assignment of an effective date for a 
subsequent award of service connection.  The veteran's claim 
to reopen was date-stamped as received by VA on August 19, 
2002, which is the date that was assigned by the RO as the 
effective date for the grant of service connection for 
prostatitis with recurrent urinary tract infection.  Absent 
an allegation and finding of clear and unmistakable error in 
the previous RO decision (the presence of which has not been 
alleged) the desired earlier effective cannot be assigned.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for prostatitis with 
recurrent urinary tract infection is August 19, 2002, the 
date the RO received the veteran's claim to reopen his claim.  
While the Board is sympathetic to the veteran's beliefs that 
an earlier effective date is warranted; under the 
circumstances, the Board is precluded by statute and 
regulation from assigning an effective date prior to August 
19, 2002 for the granting of service connection for 
prostatitis with recurrent urinary tract infection.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than August 19, 2002.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


